COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
CECILIA M. SIMMONS                                             No. 08-13-00204-CV
                                              §
                              Appellant,                         Appeal from the
                                              §
V.                                                          County Court at Law No. 6
                                              §
OUTREACH HEALTH COMMUNITY                                    of El Paso County, Texas
CARE SERVICES, LP D/B/A                       §
OUTREACH HEALTH SERVICES,                                        (TC# 2011-2789)
TEXAS EL PASO COMMUNITY                       §
CARE SERVICES, INC. AND
ARCADIAN HEALTH PLAN, INC.,                   §

                              Appellees.      §


                                MEMORANDUM OPINION

       Pending before the Court is Cecilia M. Simmons’ motion to dismiss her appeal against

Texas El Paso Community Care Services, Inc. and Arcadian Health Plan, Inc. See TEX.R.APP.P.

42.1(a)(1). We grant the motion and dismiss the appeal against Appellees Texas El Paso

Community Care Services, Inc. and Arcadian Health Plan, Inc., with costs assessed against

Simmons. See TEX.R.APP.P. 42.1(d)(“Absent agreement of the parties, the court will tax costs

against the appellant.”).   Simmons’ appeal will remain pending against Appellee Outreach
Health Community Care Services, LP d/b/a Outreach Health Services and will be styled Cecilia

M. Simmons v. Outreach Health Community Care Services, LP d/b/a Outreach Health Services.


November 20, 2013
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-